THIS was an action of assault and battery»
At the trial of the issue at the Assises in Kent County, the assault and battery alleged in the declaration was well and sufficiently proved to have been committed in Cecil County by the defendant, who was, when the battery was committed, and at the time of the trial, an inhabitant of Kent County.
It was objected by J. Tilghman and Ringgold, the defendant’s counsel, that, from the words of the act of Assembly for trial of all matters of fact in the several Counties where they have arisen or shall arise, the cause ought to have been tried in the County where the fact was committed, and that the defendant could not be found guilty of the charge in the declaration, and prayed the Court to direct the'Jury accordingly.
The Court overruled the objection, and gave their opinion, that the cause was properly tried in Kent County.
The defendant’s attorneys took a bill of exceptions, and the Provincial Court gave judgment on the verdict for the plaintiff»